ORDER

PER CURIAM:
AND NOW, this 31st day of October, 1996, the Petitions for Allowance of Appeal are GRANTED, but LIMITED to the following issue:
“Whether the Superior Court erred in reversing the decision of the trial court with respect to the granting of a new trial in the “interest of justice” due to the cumulative effect of the expert testimony offered by the Commonwealth and the possibility of a tainted jury.”
In addressing this issue, the parties are instructed to speak to the applicability of Commonwealth v. Powell, 527 Pa. 288, 590 A.2d 1240 (1991) to this case.